ORDER

PER CURIAM.
AND NOW, this 8th day of December, 2015, the Petition for Allowance of Appeal is GRANTED. The issues are:
(1) Does the Commonwealth Court’s opinion conflict with this Court’s precedent in Bortz v. WCAB, [546 Pa. 77, 683 A.2d 259 (1996),] which recognized the distinct conduct stan*1290dards in workers’ compensation and unemployment compensation adjudi-catiops?
(2) Does the Commonwealth Court’s opinion conflict with this Court’s precedent in Harkness v. U[nemployment Comp. Bd. of Review 591 Pa. 543, 920 A.2d 162 (2007),] which emphasized the prompt and- informal nature of unemployment compensation proceedings and, therefore, presents a question of such substantial public importance as to require this Court’s definitive resolution?